Citation Nr: 1706816	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.A., and P.C.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico in which a Decision Review Officer (DRO) granted service connection for herniated lumbar intervertebral discs L4-L5 and L5-S1, and assigned an initial 20 percent disability rating, effective March 15, 2005.  The DRO also granted service connection for a left lumbar radiculopathy and assigned an initial 10 percent disability rating, effective March 15, 2005.

In September 2008, the Veteran testified at a hearing before a DRO at the RO and a transcript of that hearing has been associated with the claims file.

In November 2008, the RO granted a temporary total (100 percent) rating for the service-connected back disability based on surgical or other treatment necessitating convalescence, effective from June 21, 2007 to November 30, 2007.  The initial 20 percent rating was continued from December 1, 2007.  In that decision, the RO also granted service connection for a residual scar of the lumbar spine and assigned an initial 10 percent disability rating, effective September 16, 2008.

In February 2012, the RO assigned an initial 40 percent rating for the service-connected back disability, effective January 19, 2012 and assigned an initial 40 percent rating for left lower extremity radiculopathy, effective October 20, 2011.  In that decision, the RO also granted service connection for stress incontinence and right lower extremity radiculopathy, and assigned initial 40 percent and 20 percent disability ratings, respectively, both effective October 20, 2011.  

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing) and a transcript has been associated with the claims file.

These issues were remanded by the Board in September 2012 for additional development.  The requested development was completed and the appeal was returned to the Board.

In September 2015, the Board addressed several issues, including entitlement to a total rating for compensation purposes based on individual unemployability prior to March 20, 2012 (except for the period a temporary total rating was in effect).  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2016 the Court granted a Joint Motion for Partial Remand (JMR).  The portion of the Board's September 2015 decision that denied entitlement to TDIU benefits prior to March 10, 2015 was vacated and remanded for further proceedings consistent with the decision.  The remainder of the Board's decision was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a decision issued in September 2015, the Board denied entitlement to TDIU prior to March 20, 2012 (except for a period when a temporary total rating was in effect).  The Board determined that the Veteran remained capable of gainful employment, and entitlement to TDIU was not warranted.

In the November 2016 JMR, the parties agreed, in part, that the Board did not provide an adequate explanation for not requesting the Veteran's vocational rehabilitation records; did not discuss the relevant lay testimony noting accommodations the Veteran received during law school; and did not provide an adequate February 2013 VA medical opinion, in light of the provider's misstatement that the Veteran was not service connected for depression.  The Board finds these are reasonable requests and has so instructed consideration of these directives, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical records, and the Veteran's entire VA vocational and rehabilitation folder. 

2.  If additional records are associated with the claims file, obtain an addendum opinion to the February 2013 opinion, which addresses the combined functional effects of the Veteran's service-connected disabilities (an acquired psychiatric disability to include adjustment disorder, herniated lumbar intervertebral discs L4-L5 and L5-S1, stress incontinence associated with herniated lumbar, left and right lower extremity radiculopathy associated with herniated lumbar, residual surgical scar, lumbar spine associated with herniated lumbar, and fecal incontinence associated with herniated lumbar), as well as their impact on employment, prior to March 20, 2012.

The opinion provider should review the record, including the entire claims folder. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




